Order entered September 29, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00332-CV

              FRITZ MANAGEMENT, LLC, ET AL., Appellants

                                         V.

             HUGE AMERICAN REAL ESTATE, INC., Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-04380

                                      ORDER

      Before the Court is appellee’s September 28, 2020 unopposed second

motion for an extension of time to file its brief on the merits which is currently due

on October 28, 2020. We GRANT the motion and extend the time to November

30, 2020. We caution appellee that further extension requests will be disfavored.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE